DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-21 and 23-37 have been examined.
Claims 2 and 22 have been canceled by the Applicant.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 14-21, 25-28 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US 20190057567) in view of CHOI (US 20140089849) and in further view of HODGE (US 20180219950).
With respect to claims 1 and 21 Underhill discloses: 
a voting server configured with ballot information for an election (See paragraph 0035); 
a virtual reality device coupled with the voting server and configured to authorize a voting session for a voter, present an associated ballot to the voter, receive voter selections for one or more items on the ballot, and provide the received voter selections to the voting server (See paragraph 0046-0047, 0050-0051, 0064 and 0100);
a gesture controller coupled with the virtual reality device configured to capture the voter selections for the one or more items on the ballot (See paragraph 0064, 0100 and 0110); 
a tabulation server coupled with the voting server that receives the voter selections from the voting server and tabulates the received voter selections (See paragraph 0036 and 0052-0053).
Underhill does not explicitly disclose: monitor one or more non-contact hand gestures of the voter for display by the virtual reality device on the displayed ballot; server configured with voter information.
CHOI discloses: controller configured to monitor one or more non-contact hand gestures of the user for display by the virtual reality device on the displayed menu (See paragraph 0082, 0102, 0108 and 0125). Therefore, it would have been obvious to one of the ordinary skills in the art time application was filed to modify the Underhill reference with the CHOI reference in order to increase user convenience.
Underhill in view of CHOI does not explicitly disclose server configured with voter information. HODGE discloses: server configured with voter information (See paragraph 0041, 0062 and 0069). Therefore, it would have been obvious to one of the ordinary skills in the art time application was filed to modify the combination of Underhill and CHOI references with the HODGE reference in order to perform user authentication.

With respect to claims 4 and 25 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. Underhill further discloses: wherein the virtual reality device is further configured to record all or part of a voting session as a voting stream and store the voting stream in memory for use as an audit trail (See paragraph 0028). Additionally, HODGE discloses (See paragraph 0028).

With respect to claim 5 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. With respect to “wherein the voting stream is not traceable back to the voter to protect voter privacy” this is nonfunctional descriptive material as it only describes the data (i.e. voting stream), while the description of data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 6 and 26 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. HODGE further discloses: a voting stream aggregation component that stores a plurality of voting steams from a plurality of different voters and, after voting of an election is complete, is accessible for auditing of the election, analytics related to voting patterns, analytics related to voting sequences of voters, or any combination thereof (See paragraph 0028).

With respect to claims 7 and 27 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. HODGE further discloses: an eye movement monitor coupled with the virtual reality device configured to capture one or more of eye movements, gaze targets, or gaze durations of the voter as the voter selections for the one or more items on the ballot are made, and wherein the eye movements, gaze targets, gaze durations, or combinations thereof, are stored as part of the voting stream (See paragraph 0053).

With respect to claims 8 and 28 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. HODGE further discloses: wherein the one or more eye movements are correlated with one or more of a selection of a voter selection, a number of times the voter reads one or more choices associated with a particular voter selection, an amount of time the voter looks at a choice before making a selection, additional information about one or more choices that is viewed by the voter, or any combination thereof (See paragraph 0053).

With respect to claim 14 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. Underhill further discloses: wherein ballot presented to the voter using the virtual reality device provides all voting information in a single view without requiring the voter to turn pages, open windows or scroll to view the ballot in its entirety (See paragraph 0047).

With respect to claims 15 and 32 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. Underhill further discloses: determining that a first ballot of a plurality of different ballots is to be displayed to the voter (See paragraph 0004, 0047-0048); HODGE discloses: the associated ballot is presented to the voter using an identified preferred ballot language of the voter (See paragraph 0036 and 0044).

With respect to claims 16 and 33 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. HODGE discloses: a media port coupled with the virtual reality device that is configured to read information indicating which of a plurality of different ballots is to be presented to the voter (See paragraph 0050 and 0062).

With respect to claims 17 and 34 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. HODGE discloses: a biometric sensor coupled with the virtual reality device that is configured to perform biometric authentication of an identity of the voter. (See paragraph 0051 and 0065).

With respect to claims 18 and 35 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. HODGE discloses: wherein the biometric sensor comprises a fingerprint sensor, a retinal scan sensor, a facial recognition sensor. a biosensor. a genome sensor. or any combination thereof (See paragraph 0041, 0051, 0065).

With respect to claims 19 and 36 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. Underhill further discloses: wherein the virtual reality device is further configured to present the associated ballot to the voter as an audio ballot, or as an audio plus visual ballot. (See paragraph 0110-0111).

With respect to claims 20 and 37 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. Underhill further discloses: a printer coupled with the voting server that is configured to print a paper audit trail for the received voter selections (See paragraph 0028 and 0069).

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US 20190057567) in view of CHOI (US 20140089849) and in further view of HODGE (US 20180219950) and Miyagawa (US 5377099).
With respect to claims 3 and 23-24 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. Underhill further discloses: wherein the virtual reality device is further configured to display a list of voter selections for the one or more items on the ballot after receiving the voter selections for the one or more items; storing the visual list of one or more voter selections in a memory as a voter verified digital audit trail (See paragraph 0028, 0046-0047, 0050-0051, 0064 and 0100). Underhill in view of CHOI and further view of HODGE does not explicitly disclose: receive a voter verification of the list of voter selections. Miyagawa discloses: receive a voter verification of the list of voter selections and storing voter verification (See Abstract). Therefore, it would have been obvious to one of the ordinary skills in the art time application was filed to modify the combination of Underhill, CHOI and HODGE references with Miyagawa reference in order to reduce accidental mistakes.

Claims 9-13 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US 20190057567) in view of CHOI (US 20140089849) in further view of HODGE (US 20180219950) and Kassan (US 20050283408).
With respect to claims 9 and 29 Underhill in view of CHOI and in further view of HODGE discloses all the limitations as described above. Underhill in view of CHOI and in further view of HODGE does not explicitly disclose: wherein ballot presented to the voter includes one or more candidates that may be selected by the voter and a link that is selectable by the voter to request additional information for one or more of the candidates, and wherein the additional information is presented to the voter responsive to a selection of the link. Kassan discloses: wherein ballot presented to the voter includes one or more candidates that may be selected by the voter and a link that is selectable by the voter to request additional information for one or more of the candidates, and wherein the additional information is presented to the voter responsive to a selection of the link (see paragraph 0054). Therefore, it would have been obvious to one of the ordinary skills in the art time application was filed to modify the combination of Underhill, CHOI and HODGE references with Kassan reference in order to educate voter before casting a ballot.

With respect to claims 10-13 and 30-31 Underhill in view of CHOI and in further view of HODGE and Kassan discloses all the limitations as described above. With respect to “wherein the additional information comprises one or more of additional information on a candidate, additional information on a ballot issue, a full text version of a ballot issue, an analysis of one or more candidates or ballot issues, or any combination thereof; wherein the additional information comprises visual or audio information associated with one or more candidates or ballot issues; wherein the additional information comprises a link to a third-party site that provides voter information; wherein the additional information comprises a video having a predetermined duration that provides information on each of the one or more candidates” this is nonfunctional descriptive material as it only describes the data that is contained in the additional information, while the data contained in the additional information is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685